Citation Nr: 1728785	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-01 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 70 percent disabling for anxiety disorder, not otherwise specified. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1966 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board notes that in his January 2011 and January 2015 VA Form 9 Substantive Appeals, the Veteran requested a travel board hearing before a member of the Board.  In July 2016, however, he canceled his travel board hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2016).

This case was remanded for further development in December 2016.  


FINDING OF FACT

The Veteran was scheduled for VA examinations in relation to his claims in December 2016 which were necessary to decide his claims, but he refused any further examinations. 


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for bilateral hearing loss is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  Entitlement to an initial rating higher than 70 percent disabling for anxiety disorder, not otherwise specified is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  Entitlement to total disability rating based on individual unemployability is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

ANALYSIS 

The Veteran appeals the denial of a compensable rating for bilateral hearing loss, an initial rating higher than 70 percent disabling for anxiety disorder, not otherwise specified and entitlement to TDIU.  In December 2016, the Board remanded the claims for further development to include affording the Veteran a VA examination(s) to determine the current severity of his disabilities.  The Board determined that, based on the Veteran's allegations, contemporaneous examination was necessary to determine the current severity of his disabilities, including his alleged unemployability due to these disabilities.  The available clinic records were insufficient to evaluate the severity of his disabilities.

In accordance with the Board's remand directives, the RO attempted to schedule the Veteran for a VA psychiatric, hearing loss and general medical examination in December 2016.  The record shows, however, that the Veteran refused the examinations and expressed that he did not want to be examined anymore.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.  The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in November 1986.  Thus, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  

The Veteran was notified in the December 2016 Board remand that he was going to be scheduled for a VA examination(s) and that his failure to report for a VA examination without good cause may result in denial of the claims.  The record also reflects that the Veteran was contacted by the RO in December 2016 to schedule his VA examination.  To that end, a December 2016 print out of a compensation and pension examination request routing assistant (ERRA) is of record which outlines his examination options.  In a December 2016 report of contact, it is shown that the RO called the Veteran regarding the scheduling of his examinations.  He, however, stated that he no longer wanted a compensation and pension examination and that he has had all the examinations he was going to have.  He asked for his request to be cancelled.  

Here, the Board finds that there is conflicting evidence of record regarding the severity of the Veteran's service connected anxiety disorder and that a VA examination is needed to resolve such conflict.  A review of the record also shows that a VA examination is needed to determine the current severity of the Veteran's psychiatric and hearing loss disabilities, and to determine whether a total disability rating based on individual unemployability is warranted.  The Veteran was last afforded a VA audio examination in 2014 and psychiatric examination in 2011 (although the record shows a May 2013 mental disorder disability benefits questionnaire, there is no indication that the Veteran was examined at that time).  

Since his last VA examination, the Veteran has indicated a worsening of his psychiatric disability.  As the October 2016 statement from the Veteran's representative indicates a worsening of the Veteran's disability and the current evidence of record is insufficient to grant the benefits sought, a VA examination is necessary.  The Veteran has refused to appear for anymore VA examinations.  The Board's remand advised the Veteran of the consequences for failing to report for VA examination.

The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim. Wood v. Derwinski, 1 Vet. App. 406 (1991).  The claims on appeal are not original compensation claims and they cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  Accordingly, the claims are denied.



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  

Entitlement to an initial rating higher than 70 percent disabling for anxiety disorder, not otherwise specified is denied.  

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities is denied.  





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


